DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-7 are pending. 
Claims 1-7 are rejected. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, in the amended limitations of lines 23-25, “the first arm of the coupler is directly rotatably coupled to a distal end of the second arm of the second support, the second arm of the coupler is directly coupled to the first support” which constitute new matter, insomuch as Claim 1 also recites, in lines 11-12, “the second support being directly coupled to the first support along the second pivot axis.”  
The disclosure, for example Figure 2, does not support both the claimed structure of 1) the second support (e.g., 63) being directly coupled (e.g., through 8) to the first support (e.g., 64) along the second pivot axis (e.g. O8); and 2) the first arm (e.g., 641) of the coupler (e.g., 64) directly rotatably coupled (e.g., through 8) to a distal end of the second arm (e.g., 632) of the second support (e.g., 63), and the second arm (e.g., 642) of the coupler (e.g., 64) directly coupled to the first support (e.g., 62). 
Plainly, as claimed, both the second support and the coupler are described as being directly attached to both the distal end of the arm segment and to the first support. 
Therefore, the amendment to Claim 1 constitutes new matter. Claims 2-7 inherit the deficiencies of Claim 1 by nature of dependency. 

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In the present application, the Wands factors (see MPEP 2164.01(a)) were considered to determine if there is sufficient support for Claim 1, and by dependency Claims 2-7, in the originally filed disclosure to enable one of ordinary skill in the art prior to the time of invention to make and use the invention without undue experimentation. 
For example, Figure 2 is described by the disclosure as showing the following elements: first supporting part 62, second supporting part 63 with base portion 631 and distal end unit supporting portion 632, coupling part 64 with first portion 641 and second portion 642, sixth arm 36, first drive unit 7, second drive unit 8, attachment portion 621, distal end unit 6, gripping part 61, second pivot axis O8. 
As is clearly shown in Figure 2: 
the “base portion 631” of the “second supporting part 63” is directly coupled to the “sixth arm 36”; 
the “distal end unit supporting portion 632” of the “second supporting part 63” is coupled to the “first portion 641” of the “coupling part 64” through the “second drive unit 8”; 
the “second portion 642” of the “coupling part 64” is directly coupled to the “first supporting part 62.” 
However, there is otherwise insufficient direction to the claimed limitations provided by the inventor in the disclosure, i.e. both the claimed structure of 1) “the second support being directly coupled to the first support along the second pivot axis” (Claim 1, lines 11-12); and 2) “the first arm of the coupler directly rotatably coupled to a distal end of the second arm of the second support, and the second arm of the coupler directly coupled to the first support” (Claim 1, lines 23-25
Plainly, if the “coupling part 64” were to correspond to the claimed “coupler,” the “first supporting part 62” were to correspond to the “first support,” and the “second supporting part 63” were to correspond to the “second support,” then the “second supporting part 63” would clearly not be “directly coupled to the first support [62] along the second pivot axis [O8]” as required by lines 11-12. Otherwise, if the shown “coupling part 64” did not correspond to the claimed “coupler,” then the shown “coupling part 64” would necessarily correspond to the claimed “first support,” as it is the only element coupled to another element, i.e. the supporting portion 632, along the second axis O8, as required by lines 11-12. However, such an interpretation cannot be fully mapped to the figure either for the following reason: the shown “second supporting part 63” would necessarily be the “coupler” by line 25 and the shown “sixth arm 36” would necessarily be the claimed “second support” by lines 23-24; but the “sixth arm 36” is not shown to be an “L-shaped support” as required by amended lines 16-19. 
An ordinary practitioner would need to conduct a significant amount of undo experimentation to overcome the deficiencies of the disclosure (e.g., such as the above example) in order to make or use the invention.  Further, the state of the prior art about the subject matter to which the claimed invention pertains, which one skilled in the art would have known at the time the application was filed, does not teach the necessary information to overcome the deficiencies of the disclosure such to enable a person of ordinary skill in the art to make and use the invention to have the claimed results. 
Accordingly, insufficient support has been provided to enable one of ordinary skill in the art at the time of the invention to make and use the invention as claimed in Claims 1-7.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the second support is “detachably coupled to a distal end of the arm segment” (lines 5-6); and is “directly coupled to the first support along the second pivot axis” (lines 11-12); and as amended, “the first arm of the second support [is] directly rotatably coupled to the distal end of the arm segment” (lines 17-18). By the above limitations, the second support is directly attached to both the arm segment and to the first support along the second pivot axis. Claim 1 is further amended to recite, “the first arm of the coupler is directly rotatably coupled to a distal end of the second arm of the second support” (lines 23-24) and “the second arm of the coupler is directly coupled to the first support” (line 25). 
As such, the structure and/or functions recited by Claim 1 are unclear because both the second support and the coupler are recited as being directly attached to both the distal end of the arm segment and to the first support, and it is unclear how such a structure is able to pivot as claimed. Please see the discussion of the rejection under 112a, above, for further elaboration. 
Claims 2-7 inherit the deficiencies of Claim 1 by nature of dependency. 

Claim Rejections - 35 USC § 103
As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations. In accordance with MPEP §2173, the Office is not held to any undue speculation on the scope of the claims. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).	
Claims 1-7 are rejected, as best understood, under 35 U.S.C. 35 U.S.C. 103 as being obvious over Huang et al. (US 2019/0350662) in view of Arakawa et al. (US 2016/0114492). 
Regarding claims 1, 3, as best understood, by a first interpretation, Huang discloses a robot arm (fig. 17) comprising: an arm segment (108); an end effector (120) having a gripper (para. 137), a first support (122), a second support (124), and a coupler (also 124), the gripper being attached to a distal end of the first support (fig. 17 shows the claimed arrangement), the second support (124) being detachably coupled (the phrase “detachably coupled” includes mechanical arrangements which can be disassembled) to a distal end of the arm segment (108); a first driver (144) configured to pivot the gripper about a first pivot axis (136) relative to the first support (122), the first pivot axis (136) extending along a length of the gripper (fig. 17 shows the claimed arrangement of axis 136) and a length of the first support (fig. 17 shows the claimed arrangement of axis 136); a second driver (146) configured to pivot the gripper about a second pivot axis (138) relative to the second support (124), the second support (124) being directly coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the link 124 is shown coupled to link 122) to the first support (122) along the second pivot axis (138), and the second pivot axis (138) extending orthogonal (fig. 17 clearly shows the claimed arrangement) to the first pivot axis (136), the second pivot axis (138) crosses the gripper (fig. 17 clearly shows the claimed arrangement), and the second support (124) of the end effector is an L-shaped support (fig. 17 clearly shows the claimed arrangement) having a first arm (horizontal arm of 124) and a second arm (vertical arm of 124) extending orthogonal to the first arm (fig. 17 clearly shows the claimed arrangement), the first arm of the second support (horizontal arm of 124) being directly rotatably coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, 124 is shown coupled to 108) to the distal end of the arm segment (108) to rotate about a third pivot axis (140) relative to the arm segment (108), the third pivot axis (140) extending orthogonal (fig. 17 clearly shows the claimed arrangement) to the second pivot axis (138), the coupler (124) is an L-shaped coupler (fig. 17 shows the claimed arrangement) having a first arm (horizontal arm of 124) and a second arm (vertical arm of 124) extending orthogonal to the first arm (fig. 17 clearly shows the claimed arrangement), the first arm (horizontal arm of 124) of the coupler (124) is directly rotatably coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the horizontal arm of 124 is coupled to the vertical arm of 124 insomuch as the L-shaped arms of 124 are integral) to a distal end of the second arm (vertical arm of 124) of the second support (124), the second arm (vertical arm of 124) of the coupler (124) is directly coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the vertical arm of 124 is coupled to 122 insomuch as the L-shaped arms of 124 are integral) to the first support (122), and the first pivot axis (136) is a longitudinal axis (fig. 17 shows the claimed arrangement, with the axis 136 is shown as a dotted line on both sides of 122) through the first support (122) and extends parallel (fig. 17 meets the claimed arrangement, insomuch as link 122 can be pivoted to an orientation such that the axis 136 extends parallel to the horizontal arm of 124) with a longitudinal axis of the first arm (horizontal arm of 124) of the coupler (124).
Regarding claims 1, 3, as best understood, by a second interpretation, Huang discloses a robot arm (fig. 17) comprising: an arm segment (108); an end effector (120) having a gripper (para. 137), a first support (122), a second support (126), and a coupler (124), the gripper being attached to a distal end of the first support (fig. 17 shows the claimed arrangement), the second support (126) being detachably coupled (the phrase “detachably coupled” includes mechanical arrangements which can be disassembled) to a distal end of the arm segment (108); a first driver (144) configured to pivot the gripper about a first pivot axis (136) relative to the first support (122), the first pivot axis (136) extending along a length of the gripper (fig. 17 shows the claimed arrangement of axis 136) and a length of the first support (fig. 17 shows the claimed arrangement of axis 136); a second driver (148) configured to pivot the gripper about a second pivot axis (140) relative to the second support (126), the second support (126) being directly coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the link 126 is shown coupled to link 122 through the intervening link 124) to the first support (122) along the second pivot axis (140), and the second pivot axis (140) extending orthogonal (fig. 17 clearly shows the claimed arrangement) to the first pivot axis (136), the second pivot axis (140) crosses the gripper (fig. 17 clearly shows the claimed arrangement), and the second support (126) of the end effector is an L-shaped support (fig. 17 clearly shows the claimed arrangement) having a first arm (horizontal arm of 126, which is shown connected to 108) and a second arm (vertical arm of 126, which is shown connected to 124) extending orthogonal to the first arm (fig. 17 clearly shows the claimed arrangement), the first arm of the second support (horizontal arm of 126) being directly rotatably fig. 17) to the distal end of the arm segment (108) to rotate about a third pivot axis (142) relative to the arm segment (108), the third pivot axis (142) extending orthogonal (fig. 17 clearly shows the claimed arrangement, i.e. of the orthogonality of the axes 140, 142) to the second pivot axis (140), the coupler (124) is an L-shaped coupler (fig. 17 shows the claimed arrangement) having a first arm (horizontal arm of 124) and a second arm (vertical arm of 124) extending orthogonal to the first arm (fig. 17 clearly shows the claimed arrangement, i.e. of the orthogonality of the arms of 124), the first arm (horizontal arm of 124) of the coupler (124) is directly rotatably coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the horizontal arm of 124 is coupled to the vertical arm of 126 insomuch as the L-shaped arms of 124 are integral) to a distal end of the second arm (vertical arm of 126) of the second support (126), the second arm (vertical arm of 124) of the coupler (124) is directly coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the vertical arm of 124 is coupled to 122 insomuch as the L-shaped arms of 124 are integral) to the first support (122), and the first pivot axis (136) is a longitudinal axis (fig. 17 shows the claimed arrangement, with the axis 136 is shown as a dotted line on both sides of 122) through the first support (122) and extends parallel (fig. 17 meets the claimed arrangement, insomuch as link 122 can be pivoted to an orientation such that the axis 136 extends parallel to the horizontal arm of 124) with a longitudinal axis of the first arm (horizontal arm of 124) of the coupler (124).
Huang does not disclose, by either interpretation, wherein the first driver or second driver includes a piezoelectric motor. 
Arakawa teaches at least one of the first drive part and the second drive part contains a piezoelectric body (para. 8, 13-21, 42-43, 46).  It would have been obvious to one of ordinary skill Arakawa, paras. 8, 16-17).
Regarding claim 2, as best understood, the combination of Huang and Arakawa suggests the robot arm according to claim 1, wherein the second pivot axis (138) crosses the first pivot axis (136).  
Regarding claim 4, as best understood, the combination of Huang and Arakawa suggests the robot arm according to claim 1, wherein in a plan view from a direction along the second axis (138), the second driver and the end effector overlap (figs. 17, 18 clearly shows the claimed arrangement).  
Regarding claim 5, as best understood, the combination of Huang and Arakawa suggests the robot arm according to claim 4, wherein in the plan view from the direction along the second axis (138), the second drive unit and the gripper overlap (figs. 17, 18 clearly shows the claimed arrangement). 
Regarding claim 6, as best understood, the combination of Huang and Arakawa suggests the robot arm according to claim 1, further comprising: a third support (126 or 116, as shown in fig. 16C; for brevity, 126) that supports the second support (124); and a third driver (e.g., 148) that pivots the second support (124) about the third pivot axis (140) relative to the third support (126).  
Regarding claim 7, as best understood, the combination of Huang and Arakawa suggests the robot arm according to claim 1, wherein the first support (122) has an attachment (central base of 104, in the area of 128) to which the gripper (120) is attached, and in a plan view from a 138), the second driver and the attachment overlap (figs. 17, 18 clearly shows the claimed arrangement).

Claims 1-7 are rejected, as best understood, in the alternative, under 35 U.S.C. 103 as being unpatentable over Ruiz Morales (US 2009/0024142), in view of Arakawa et al. (US 2016/0114492).
Regarding claims 1, 3, as best understood, Ruiz Morales discloses a robot arm (e.g., fig. 3) comprising: an arm segment (34); an end effector (30) having a gripper (instrument actuator 120 can be used with forceps/scissor jaws, para. 118), a first support (140, as shown labeled in fig. 15, but also shown unlabeled in fig. 14 between elements 120 and 122), and a second support (80, 90), and a coupler (100), the gripper (i.e., including 120, shown in fig. 15) being attached to a distal end of the first support (figs. 3, 14, 15 show the claimed arrangement), the second support (80, 90) being detachably coupled (the phrase “detachably coupled” includes mechanical arrangements which can be disassembled) to a distal end of the arm segment (plates 90 attach to beam 72 of 34); a first driver (load pulley 146 provides rotational DOF of joint J6, para. 94) configured to pivot the gripper about a first pivot axis relative to the first support (figs. 5 most clearly shows the axis J6), the first pivot axis (J6) extending along a length of the gripper (figs. 3, 5, 14, 15) and a length of the first support (figs. 3, 5, 14, 15), a second driver (106) configured to pivot the gripper (30) about a second pivot axis (J5) relative to the second support (as best understood, end effector 30 is rotated about J5 relative to any of multiple elements, including 80, 90), the second support (80, 90) being directly coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the support 80, 90 is shown coupled to the support 140 through intermediary support 100) to the first support (140) along the second pivot axis (as best understood, J5), and the second pivot axis (J5) extending orthogonal (fig. 5) to the first pivot axis (J6), the second pivot axis (J5) crosses the gripper (figs. 13-15 show the rotational axis of flange 32, i.e. as attached to the bolt holes of 140 shown in fig. 15, crosses the instrument actuator 120, which is considered part of the “gripper” insomuch as Applicant’s instant figure 3 shows actuator within 61 above finger portions 616, 617), and the second support (80, 90) of the end effector is directly rotatably coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the support 80, 90 is coupled to 34 via the attachment of plates 90 to beam 72) to the distal end of the arm segment (34) to rotate about a third pivot axis (J4) relative to the arm segment (34), the third pivot axis (J4) extending orthogonal (fig. 5) to the second pivot axis (J5), the coupler (100) is an L-shaped coupler (fig. 13 most clearly shows the claimed arrangement) having a first arm (horizontal arm of 100) and a second arm (vertical arm of 100) extending orthogonal to the first arm (fig. 13 clearly shows the claimed arrangement), the first arm (horizontal arm of 100) of the coupler (100) is directly rotatably coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the horizontal arm of 100 is coupled to the plate 80 through intermediary driving/rotational elements as shown in figs. 12-13) to a distal end of the second arm (80) of the second support (80, 90), the second arm (vertical arm of 100) of the coupler (100) is directly coupled (although substantial uncertainty exists as to the scope of the phrasing of “directly coupled,” as best understood, the vertical arm of 100 is coupled to 140 through intermediary driving/rotational elements, e.g. such as flange 32, as shown in figs. 11-15) to the first support (140), and the first pivot axis (J6) is a longitudinal axis (fig. 15 shows the claimed arrangement, where the axis J6 passes through an arm of the L-shaped support 140) through 140) and extends parallel (fig. 14 meets the claimed arrangement, insomuch as 30 can be pivoted to an orientation, i.e. vertical as shown in fig. 14, such that the axis J6 extends parallel to the horizontal arm of 100, i.e. parallel to element 92 as shown in fig. 14) with a longitudinal axis of the first arm (horizontal arm of 100) of the coupler (100).
Ruiz Morales does not disclose wherein the first driver or second driver includes a piezoelectric motor.
Arakawa teaches at least one of the first drive part and the second drive part contains a piezoelectric body (para. 8, 13-21, 42-43, 46). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the piezoelectric motor of the teachings of Arakawa in combination with the structure disclosed by Ruiz Morales, for the purpose of allowing amore compact arrangement (Arakawa, paras. 8, 16-17).
Regarding claim 2, as best understood, the combination of Ruiz Morales and Arakawa suggests the robot arm according to claim 1, wherein the second pivot axis crosses the first pivot axis (fig. 5 clearly shows the claimed arrangement, where the axes J5, J6 cross).
Regarding claim 4, as best understood, the combination of Ruiz Morales and Arakawa suggests the robot arm according to claim 1, wherein in a plan view from a direction along the second axis (J5), the second driver (106) and the end effector (30) overlap (figs. 12-15 meet the claimed arrangement as follows: the axis of pulley 106 of fig. 12 is collinear with the axis of flange 32 of fig. 13; flange 32 connects to the bolt holes of, and the axis is collinear with, 140 as shown in fig. 15; the bolt holes of fig. 15 intersect the end effector 30, which includes actuator 120; therefore, the driver 106 and the end effector 30 overlap as viewed from axis J5).
Regarding claim 5, as best understood, the combination of Ruiz Morales and Arakawa suggests the robot arm according to claim 4, wherein in the plan view from the direction along the second axis (J5), the second drive unit (106) and the gripper (30) overlap (figs. 12-15 meet the claimed arrangement as follows: the axis of pulley 106 of fig. 12 is collinear with the axis of flange 32 of fig. 13; flange 32 connects to the bolt holes of, and the axis is collinear with, 140 as shown in fig. 15; the bolt holes of fig. 15 intersect the end effector 30, which includes actuator 120; therefore, the driver 106 and the end effector 30 overlap as viewed from axis J5).
Regarding claim 6, as best understood, the combination of Ruiz Morales and Arakawa suggests the robot arm according to claim 1, further comprising: a third support (72) that supports the second support (80, 90); and a third driver (of J4) that pivots the second support (80, 90) about the third pivot axis (J4) relative to the third support (72).
Regarding claim 7, as best understood, the combination of Ruiz Morales and Arakawa suggests the robot arm according to claim 1, wherein the first support (140) has an attachment to which the gripper is attached (156), and in a plan view from a direction along the second pivot axis (J5), the second driver (106) and the attachment (156) overlap (figs. 12-15 meet the claimed arrangement as discussed above in claim 5; specifically, fig. 15 clearly shows the crossing paths of the bolt holes of 140 and flange 156).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are not persuasive. 
Applicant has argued against the art of Huang, in that “the pivot axis 136 of the handle 104 cannot be a longitudinal axis through the first link 122 and does not extend parallel to a longitudinal axis of an arm of the second link 124” (Remarks, page 7, first paragraph). This is not persuasive. First, figure 17 clearly shows the pivot axis 136 as a longitudinal axis that extends through 122, e.g. the dotted line representing axis 136 is shown on either side of 122, so clearly extends through 122. Second, the axis 136 extends parallel to the longitudinal axis of 124 insomuch as the link 122 is able to pivot about 130 and can therefore readily be oriented parallel to the axis of 124. However, Applicant’s amendment has created substantial uncertainty such that the art of Huang has been mapped by a second interpretation of the art. Please see the mapping of the art in Claim 1 above.
Applicant’s remarks have not addressed the combination suggested by Ruiz Morales and Arakawa. 
Lastly, Applicant has asserted that the prior art fails to disclose the amended limitations recited by claim 1 (e.g., Remarks, page 6). However, the amendment has caused substantial uncertainty as to the claimed structure in light of the disclosure; has introduced new matter; and is determined to not be enabled as disclosed. The art has been applied and the remarks addressed as best understood in an effort towards compact prosecution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658